RESPONDENT PRO SE                                     ATTORNEYS FOR THE INDIANA SUPREME COURT
                                                      DISCIPLINARY COMMISSION
                                                      G. Michael Witte, Executive Secretary
                                                      John P. Higgins, Staff Attorney
                                                      Indianapolis, Indiana

______________________________________________________________________________

                                             In the
                           Indiana Supreme Court
                             _________________________________
                                                                             Sep 22 2014, 11:19 am
                                     No. 49S00-1306-DI-435

IN THE MATTER OF:

TREZANAY M. ATKINS,
                                                       Respondent.
                             _________________________________

                                   Attorney Discipline Action
                               Hearing Officer Helen W. Marchal
                             _________________________________


                                       September 22, 2014

Per Curiam.


       We find that Respondent, Trezanay M. Atkins, engaged in attorney misconduct by
committing criminal conversion while acting in a fiduciary capacity and by engaging in conduct
involving dishonesty. For this misconduct, we conclude that Respondent should be suspended
from the practice of law in this state for at least two years without automatic reinstatement.


       This matter is before the Court on the report of the hearing officer appointed by this
Court to hear evidence on the Indiana Supreme Court Disciplinary Commission's "Verified
Complaint for Disciplinary Action," and on the post-hearing briefing by the parties.
Respondent's 2009 admission to this state's bar subjects her to this Court's disciplinary
jurisdiction. See IND. CONST. art. 7, § 4.
                              Procedural Background and Facts


        The Commission filed a "Verified Complaint for Disciplinary Action" against
Respondent on June 19, 2013. The hearing officer filed her report on May 12, 2014. By filing no
petition for review, Respondent has foregone the chance to challenge the hearing officer’s
findings of fact. See Admis. Disc. R. 23(15)(b).


        The Marion County Bar Association (the "MCBA") is a local bar association that exists
in large part to assist in the professional development of African American attorneys practicing
in the Indianapolis area. The MCBA elects and/or appoints officers, including the treasurer, who
serves a one-year term. The treasurer of the MCBA serves in a fiduciary capacity.


        In 2011, Respondent submitted an application to join the organization and applied for the
position of treasurer. Respondent served as treasurer from June 2011 until December 2012. As
treasurer, Respondent had signatory authority on the MCBA's checking account at Regions
Bank.


        Respondent admitted that during her term as treasurer of the MCBA, she misappropriated
funds that belonged to the MCBA. She admitted that she converted the proceeds of 30 checks
drawn on MCBA's checking account. The memo lines of the unauthorized checks often
contained false statements in order to make it appear that the checks were used for legitimate
MCBA expenses. Respondent also admitted she converted the proceeds of one debit and the
proceeds of 21 counter checks drawn on the MCBA's checking account. The sum of all funds
that Respondent admitted she converted was over $9,100.


        During her tenure as treasurer of the MCBA, the Respondent was also responsible for
preparing monthly financial reports. These reports were distributed to all officers and board
members of the MCBA. Respondent falsified the financial reports to conceal her thefts from the
MCBA.



                                                2
       Respondent resigned from her position as MCBA treasurer at the end of 2012. In an
attempt to make a partial payment on the amounts she had taken from the MCBA account,
Respondent made a deposit on February 5, 2013, of $2,651.52, creating a balance discrepancy
that the incoming treasurer noticed. On March 15, 2013, Respondent contacted the MCBA's
president and disclosed that she had taken approximately $10,000 from the MCBA.


       Respondent testified that one particular transaction was the impetus for her disclosure of
the unauthorized transactions. Respondent had misrepresented to the MCBA that a scholarship
donation had been made to the Indiana University-Indianapolis law school when in fact she had
taken those funds for her own use. If she paid the school the scholarship donation out of her
personal account, the MCBA would not be able to list it as a tax deduction. Thus, she could not
correct this misappropriation without disclosing to the MCBA what had happened. She denied
that she disclosed her misappropriations only when their discovery was imminent.


       When Respondent disclosed the unauthorized transactions to the MCBA, however,
Respondent was aware that the MCBA was considering applying for 501(c)(6) tax exempt status
with the Internal Revenue Service, which would have required a comprehensive audit, and that
there had been discussions among MCBA officers about hiring an accountant to review the
books. The Hearing Officer therefore found that Respondent confessed because her
misappropriations were on the verge of being discovered.


                                   Discussion and Discipline


       Our analysis of appropriate discipline entails consideration of the nature of the
misconduct, the duties violated by the respondent, any resulting or potential harm, the
respondent's state of mind, our duty to preserve the integrity of the profession, the risk to the
public should we allow the respondent to continue in practice, and matters in mitigation and
aggravation. See Matter of Newman, 958 N.E.2d 792, 800 (Ind. 2011).




                                               3
       The Court finds that Respondent violated these Indiana Professional Conduct Rules
prohibiting the following misconduct:
   8.4(b): Committing a criminal act that reflects adversely on the lawyer's honesty,
       trustworthiness, or fitness as a lawyer.

   8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation.

       The following are facts in aggravation: (1) Respondent converted the MCBA funds
while serving in the fiduciary position of treasurer; and (2) she committed multiple offenses and
engaged in a pattern of misconduct. The following are facts in mitigation: (1) Respondent has no
disciplinary history; (2) Respondent was cooperative with the Commission; and (3) Respondent
is remorseful.


       We note that Respondent made full restitution to the MCBA. Restitution made only after
a client has filed a grievance or after disciplinary proceedings are initiated does not qualify as a
mitigating circumstance. See Matter of Fairchild, 777 N.E.2d 726, 732 (Ind. 2002); Matter of
Brown, 636 N.E.2d 1249, 1250 (Ind. 1994); Matter of Hanley, 627 N.E.2d 800, 801-02 (Ind.
1994). The same is true when restitution is prompted by a desire to avoid or reduce criminal
punishment. However, it would have been considered an aggravating circumstance if
Respondent had failed to make restitution. See Matter of Baggerly, 954 N.E.2d 447 (Ind. 2011).


       Respondent’s deliberate theft from an association she served as treasurer in violation of
her fiduciary duty is among the most serious types of misconduct. The Court concludes that
Respondent should be suspended from the practice of law in this state for a period of not less
than two years, without automatic reinstatement.


                                           Conclusion


       The Court concludes that Respondent violated the Indiana Rules of Professional Conduct
by committing a criminal act that reflects adversely on her honesty, trustworthiness, and fitness
as a lawyer and by engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation.




                                                 4
       For Respondent's professional misconduct, the Court suspends Respondent from the
practice of law in this state for a period of not less than two years, without automatic
reinstatement, beginning November 3, 2014. Respondent shall not undertake any new legal
matters between service of this order and the effective date of the suspension, and Respondent
shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26).
At the conclusion of the minimum period of suspension, Respondent may petition this Court for
reinstatement to the practice of law in this state, provided Respondent pays the costs of this
proceeding, fulfills the duties of a suspended attorney, and satisfies the requirements for
reinstatement of Admission and Discipline Rule 23(4) and (18). Reinstatement is discretionary
and requires clear and convincing evidence of the attorney's remorse, rehabilitation, and fitness
to practice law. See Admis. Disc. R. 23(4)(b).


       The costs of this proceeding are assessed against Respondent.          The hearing officer
appointed in this case is discharged.


       The Clerk of this Court is directed to give notice of this opinion to the hearing officer, to
the parties or their respective attorneys, and to all other entities entitled to notice under
Admission and Discipline Rule 23(3)(d). Thomson Reuters is directed to publish a copy of this
opinion in the bound volumes of this Court's decisions.


All Justices concur.




                                                 5